DETAILED ACTION
This correspondence is in response to the communications received September 26, 2019.  Claims 1-20 are pending. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Applicant has made no claim to the benefit of an earlier filing date.


Drawings
Figure 1, “Diagram 140” (¶ 0024 and 0025, discuss that the integrated heat sink (IHS) arrangement without a thermoelectric cooler (TEC), is the “prior art” arrangement that this application intends to improve upon) should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified 


Specification
The disclosure is objected to because of the following informalities: In paragraph 0030, “CPU 106” apparently has a typographical error in the second to last line of the paragraph, as it is written as “CPU 16”.  
Appropriate correction is required.


Election/Restriction
This application contains claims directed to the following patentably distinct species.
A.	Species I, directed to an integrated heat sink (IHS) as presented as “Diagram 140” in Fig. 1.  This embodiment lacks the thermoelectric cooler (TEC) elements 120 that are present in the “Diagram 150” embodiment of Fig. 1 (left side diagram).
B.	Species II, directed to an integrated heat sink as presented as “Diagram 150” in Fig. 1 (right side diagram).  This embodiment utilizes thermoelectric cooler (TEC) elements 120 to reduce the thermal cross talk between neighboring CPU chip and high bandwidth memory (HBM) chips.  This aspect of the thermoelectric cooler is considered by Applicant to be the  “passive benefit” (¶ 0029), which does not have any electrical connections to further aid thermal management.  This is the passive state described for Fig. 2, in paragraphs 0031-0033.  Further, 
C.	Species III, directed to an integrated heat sink as presented in Figs. 4 and 5.  These embodiments utilize thermoelectric cooler elements which are further provided with electrical wiring infrastructure which allows for further cooling when an electrical signal is applied.  Applicant discusses this as the “active benefit” (¶ 0030) of the “TEC 120 can be turned on to pump heat from the HBM 108 to CPU 106 until CPU 16 reaches 105 [degrees]C while the HBM 108 cools down below 85 [degrees] C”.  

If either of Species II or III are selected, then a further Sub-Species for each must be further selected.

For Species II:
a.	Sub-Species i, directed to a passive thermoelectric cooling arrangement that fully passes through the full thickness of the integrated heat sink, as can be seen in the lower left side cross section view of Fig. 6.
b.	Sub-Species ii, directed to a passive thermoelectric cooling arrangement that does not fully pass through the full thickness of the integrated heat sink, as can be seen in the lower right side cross section view of Fig. 6.





c.	Sub-Species iii, directed to an active thermoelectric cooling arrangement with an electrical signal supply construct that are fully located within the confines of the integrated heat sink, as can be seen in Fig. 4.
d.	Sub-Species iv, directed to an active thermoelectric cooling arrangement with an electrical signal supply construct that has portions that are located away from the integrated heat sink, as can be seen in Fig. 5.

The species are independent or distinct because they contain mutually exclusive features as detailed in the Species / Sub-Species listing above. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims appear to be generic to all species.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  

There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics. The species require a different field of search (e.g., searching different CPC classification symbol main group / sub group or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eduardo A Rodela whose telephone number is (571)272-8797. The examiner can normally be reached M-F, 8:30-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B Green can be reached on (571) 270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 



/EDUARDO A RODELA/Primary Examiner, Art Unit 2893